 Case: 4:20-cv-00331-PLC Doc. #: 59-1 Filed: 12/22/20 Page: 1 of 3 PageID #: 545




                 AFFIDAVIT OF MOST REVEREND MARK S. RIVITUSO


        COMES NOW Affiant, Most Reverend Mark S. Rivituso, and states under oath as
follows:


        1.     I currently hold the title of Auxiliary Bishop of the Archdiocese of St. Louis. I am


over 2 1 years of age and am fully competent to make this sworn statement.


        2.     I have personal knowledge of the facts presented herein, and I am competent to


testify on the matters stated herein.


        3.     There is no organization affiliated with the Archdiocese of St. Louis currently


known as or formerly known as Catholic Services for Children.


        4.     His Eminence Raymond Burke did not serve within the Archdiocese of St. Louis


until 2004. He does not work or reside at 20 Archbishop May Drive, nor did he work or reside at


that address on July 24, 2020.


        5.     His Excellency Robert J. Carlson did not serve within the Archdiocese of St. Louis


until 2009.


        6.     There is no one by the name of Sister Mary Francis who works or resides at 20


Archbishop May Drive, nor did anyone by that name work or reside at that address on July 24,

2020.


        7.     Father Anderson does not work or reside at 20 Archbishop May Drive, nor did he


work or reside at that address on July 24, 2020.


        8.     St. Joseph's Home for Boys has been closed since 2001, and upon information and


belief, never received any federal funding during the relevant time period.


        9.     The Archdiocese of St. Louis has not received any federal funding.




                                                   1
 Case: 4:20-cv-00331-PLC Doc. #: 59-1 Filed: 12/22/20 Page: 2 of 3 PageID #: 546




       10.    The Archdiocese, Cardinal Burke, Archbishop Carlson, Sandra Price, and Father

Anderson were never contracted or employed by the State of Missouri Department of Family

Services.


       11.    Copies of the summons and complaint in Case No. 4:20-CV-331-PLC were


received at 20 Archbishop May Drive on July 24, 2020.     These copies were addressed to the

Archdiocese, Cardinal Burke, Archbishop Carlson, Sandra Price, Sister Mary Francis, and Father

Anderson.


       12.    No one at 20 Archbishop May Drive had authority to accept service for Cardinal


Burke, Sister Mary Francis, or Father Anderson.


FURTHER AFFIANT SAYETH NOT.




                         [Remainder ofpage intentionally left blank]




                                                  2
 Case: 4:20-cv-00331-PLC Doc. #: 59-1 Filed: 12/22/20 Page: 3 of 3 PageID #: 547




Most Reverend Mark S . Rivituso




STATE OF MISSOURI            )

                             )
COUNTY OF ST. LOUIS          )

       On this /y^yy day of August, 2020, before me personally appeared Most Reverend Mark
S. Rivituso, to me known to be the person described in and who executed the foregoing and
acknowledged that he executed the same as his free act and deed.


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed by official seal in
the County of Sr.                , the day and year first above written.




                                                                       i


                                      Mtb/ry Public                f


                                                   JAN HABERBERGER
                                                Note ry Public - Notary Seal
                                                  STATE OF MISSOURI
                                                Comm. Number 12468670
                                                    Franklin County
                                             My Commission Expires: Cfec 3, 2020




                                                  3
